The facts in this case are essentially the same as in the Morrissey case. Claimant was walking across the bridge when it fell. After the accident, she was confined in bed for three weeks and then to a chair for about a month. She was unable to do anything for over three months. A part of the bridge struck her below the breast bone. There were no bones fractured, but there was a tearing of the intercostal muscles, and a tearing away of the attachment of the diaphragm on the left side. She is a neurasthenic as a result of the accident, and has sustained injuries to the kidneys. It is the judgment of the Court, that claimant be denied her claim, but without prejudice to her right to present her claim to the legislature, and with the statement, that if it were within our power, we would award her the sum of one thousand dollars.